Citation Nr: 1118948	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for paralyzed lung condition.   

2. Entitlement to service connection for a right leg disability. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1957 to March 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his right lower extremity disability and lung disability (variously diagnosed) are secondary to post-polio syndrome, which he believes had its onset in-service or shortly thereafter.  

In this regard, the Board acknowledges that the Veteran's service entrance "Report of Medical History" notes "polio 1942 - no residuals".  A prior Board decision has denied service connection for residuals of polio, but more specifically for neurological amyotrophy of the right shoulder.  However, the Veteran presently contends that his claimed lung and right lower extremity disabilities are the result of post-polio syndrome, which either had its onset in-service or shortly thereafter (i.e., within one year after separation).  Here, it is briefly noted that the Veteran was shown to have atrophy of the right lower extremity as early as 1963.  See University of Nebraska Hospital Report, 1963.  Progressive muscular atrophy is a chronic disease for which presumptive service connection may be granted if manifest to a degree of 10 percent or more within one year of separation.  See 38 C.F.R. § 3.307, 3.309. 

In any event, the Veteran has endorsed having progressive neuro-muscular symptoms affecting the right lower extremity and lungs since his separation from service in 1961.  These symptoms primarily consisted of respiratory/breathing difficulties, fatigue, and weakness/numbness and atrophy of the right lower extremity.  Numerous lay statements from the Veteran's friends and family likewise indicate that they witnessed a general deterioration of his health shortly after he separated from active duty.  

For example, a 1963 medical record from the University of Nebraska Hospital shows that the Veteran's right leg was 3/4 of an inch shorter than the left; there was also less "mass" in the right leg.  While the Veteran primarily complained of right shoulder pain/weakness at that time, the examining physician noted that his history of polio, shortness of the right leg, and the functional pattern of muscle use of the right upper extremity, all pointed to an old neuromuscular defect of poliomyelitis.  He further indicated that the Veteran's leg length discrepancy could be compensated with the provision of 3/8 or 1/2 inch shoe lifts.  

In January 1978, the Veteran's private physician, Dr. Alderman, submitted a letter indicating that he had treated the Veteran for many, many years and that he had developed a progressive, symptomatic neuromuscular disease which "may have originated as polio, although this was never one-hundred percent documented."  Physical examination revealed right lower extremity atrophy, weakness, foot drop, and marked extensor weakness in the right foot.  Again, he noted that such symptoms had been "slowly progressive" over the years.   

In a December 1979 letter, Dr. Alderman reiterated that he had been treating the Veteran since 1963.  While the Veteran primarily complained of shoulder problems at that time, it was noted that he subsequently manifested additional symptoms of weakness and disability in the right lower right extremity.  Physical evaluation revealed a mild foot drop, muscle weakness, and atrophy of the muscles in his right lower leg.  Dr. Alderman suggested that the Veteran be examined for a possible central nervous defect.  An electromyography revealed no abnormalities in the lower extremity despite the noted atrophy and weakness.  Ultimately, Dr. Alderman had no explanation for either the shoulder or leg condition.  

In a statement received in 1980, the Veteran explained that his health began to fail immediately after separation from service in 1961.  This included a progressive deterioration of the muscles/nerves in the right side of his body, to include his leg and foot.  

In an October 1980 letter, Dr. Potolicchio indicated that the Veteran had been suffering from progressive weakness of the right leg for many years.  He noted that in September of the previous year (1979), the Veteran had been treated at the VA Hospital in Denver for evaluation of right arm and leg weakness.  The pertinent diagnosis was right peroneal nerve palsy.  Dr. Potolicchio noted that it was "difficult to piece together all of the neurological findings."  He suspected the right shoulder/arm symptomatology was due to childhood polio.  However, he opined that the right peroneal nerve palsy was not related to the neurological findings in the right upper extremity.  

In August 2006, a private examination report from St. Anthony's "post-polio clinic," indicated the Veteran was apparently diagnosed with acute poliomyelitis in 1941.  He stated that he experienced breathing difficulties and lower extremity problems as an initial result of the polio.  He described his general health as fair, although he endorsed shortness of breath, intense pain in the lower right extremity, and unexplained periods of intense fatigue.  The physician stated that he most likely suffered from post-polio syndrome.  He noted weakness of both legs, complicated by right knee flexion contracture, weakness of right shoulder, scoliosis, and "likely paralysis of right diaphragm with moderately severe restrictive lung disease." 

Finally, post-service VA treatment records dated from 1999 to the present show continued complaints relating to the lower right extremity, breathing problems, chest discomfort and multiple diagnoses of post-polio syndrome. 

The Veteran has not yet been afforded a VA examination to determine the etiology of his lung and right lower extremity disabilities.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any right lower extremity and respiratory/lung conditions.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any peroneal nerve palsy (right extremity), paralysis of the right diaphragm, or any other neuromuscular disabilities of the right lower extremity and/or lungs, to include post-polio syndrome.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should also be performed.  The examiner is requested to review all pertinent records associated with the claims file, included the Veteran's service treatment records and private medical records, and to render opinions on the following matters:

(a) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any current peroneal nerve palsy (right extremity), paralysis of the right diaphragm, or any other neuromuscular disabilities of the right lower extremity and/or lungs, to include post-polio syndrome, had their onset in-service.  

(b) The examiner is also asked to specifically comment upon the findings of right leg atrophy in the 1963 University of Nebraska Hospital report. See also January 1978 Report of Dr. Alderman. In this regard, the examiner is asked to render an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that such symptoms represented progressive muscular atrophy, and if so, whether it is at least as likely as not (a 50 percent or better probability) that such condition was manifest to a degree of 10 percent or more within the first post-service year.  

(c) In addition, the examiner should understand that whether polio, shown on the Veteran's enlistment examination by history, preexisted his military service is a legal question to be resolved by the adjudicators at the RO.  However, assuming that polio did preexist the Veteran's military service, the examiner should render an opinion as to whether it is at least as likely as not that any current peroneal nerve palsy (right extremity), paralysis of the right diaphragm, or any other neuromuscular disabilities of the right lower extremity and/or lungs, are the result of preexisting polio having been aggravated (i.e., increased in severity) during service.  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are no sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that "each disability be viewed in relation to its history [,] 38 C.F.R. § 4.1 (2010), copies of pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2. If any of the claims remain denied, the AOJ should issue another supplemental statement of the case on all issues remaining on appeal before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


